DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,108,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the above U.S patent teaches all the features of claim 1: reference signal transmission method comprising generating one or more orthogonal frequency division multiplexing (OFDM) symbols, wherein at least one OFDM .
17/403,422
11,108,520
1.  A reference signal communication method comprising: generating one or more orthogonal frequency division multiplexing (OFDM) symbols, wherein at least one OFDM symbol comprises a phase tracking reference signal (PTRS) resource block, the PTRS resource block comprising at 



more orthogonal frequency division multiplexing (OFDM) symbols, wherein at least one OFDM symbol comprises a phase tracking reference signal (PTRS) resource block, the PTRS resource block comprising at least two of three sequences: a PTRS sequence of Y elements, X elements 



configured to generate one or more orthogonal frequency division multiplexing (OFDM) symbols, wherein at least one OFDM symbol comprises a phase tracking 
reference signal (PTRS) resource block, the PTRS resource block comprising at least two of three sequences: a PTRS sequence of Y 
resource block occupies a plurality of consecutive resource elements (REs), 
wherein X, Y, and Z are integers;  and a transmitter configured to send the one or more OFDM symbols.


reference signal (PTRS) resource block, the PTRS resource block comprising at least two of three sequences: a PTRS sequence of Y elements, X elements after the PTRS 
resource block occupies a plurality of consecutive resource elements (REs), 
wherein X, Y, and Z are integers;  and a processor configured to obtain a 
complete PTRS sequence from the one or more OFDM symbols.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200008228.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633